Judgment of conviction by a city magistrate, sitting as a Court of Special Sessions, reversed, and information dismissed, with direction that the fine paid be remitted and repaid. The fire commissioner was without authority to make this order, because it does not appear to have been authorized by any law, ordinance or rule, or by the rules and regulations of the board of standards and appeals, or by any rules promulgated by the superintendent of buildings, under sections 375 and 376 of the Building Code. (Matter of Browning v. Adamson, 175 App. Div. 526; affd., 220 N. Y. 585.) Blackmar, P. J., Mills, Rich, Putnam and Jaycox, JJ., concur. '